Order entered July 29, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00133-CV

                   IN THE INTEREST OF M.H. AND T.H., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-26862

                                          ORDER
       Before the Court is court reporter Glenda E. Finkley’s request for an extension of time to

file the record. We GRANT the request and ORDER the reporter’s record be filed no later than

August 22, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE